     Case 2:19-cv-02167-WBS-CKD Document 41 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLFAXNET, LLC,                                    No. 2:19-cv-02167-WBS-CKD
12                       Plaintiff,
13            v.                                         ORDER
14    CITY OF COLFAX,
15                       Defendant.
16
17          On August 19, 2020, the undersigned granted defendant’s motion to compel, ordering

18   plaintiff to respond to discovery and awarding defendant attorneys’ fees incurred by bringing said

19   motion. (ECF No. 27.) Plaintiff sought reconsideration of that order, which was denied by Judge

20   Shubb. (ECF No. 37.) Pursuant to Federal Rule of Civil Procedure 37(a)(5), and as outlined in

21   the court’s orders, defendant is entitled to attorneys’ fees expended in connection with the parties’

22   discovery dispute. Defendant’s counsel claims that $13,750.00 in attorneys’ fees were incurred

23   as a result of the discovery dispute, which the court found to be reasonable. (ECF Nos. 32, 39.)

24   Plaintiff then filed an opposition to the request for attorneys’ fees, arguing that the amount is

25   unreasonable and that defendant’s filing was untimely. (ECF No. 40.) The court is cognizant that

26   the amount requested is substantial and that defendant has not provided a detailed breakdown of

27   the request.

28   ////
                                                        1
     Case 2:19-cv-02167-WBS-CKD Document 41 Filed 10/06/20 Page 2 of 2

 1            Accordingly, defendant is ORDERED to file a detailed breakdown in connection with its
 2   request for attorneys’ fees by October 14, 2020; the submission should include the time expended
 3   on each task, the billing rate used, and the name and title of the person billing. Plaintiff may
 4   oppose this filing by October 21, 2020 but is limited solely to the issue of reasonableness of the
 5   fees requested. Defendant may then file a reply by October 28, 2020. At that point this matter
 6   will be deemed submitted.
 7   Dated: October 6, 2020
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12   16.2167.fees2

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
